           Case 2:21-cv-00192-RSL-MLP Document 21 Filed 03/25/21 Page 1 of 3




 1                                                      THE HONORABLE ROBERT S. LASNIK
                                                   THE HONORABLE MICHELLE L. PETERSON
 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
     VICKY CORNELL, individually, and in            Case No. 2:21-cv-00192−RSL-MLP
 9   her capacity as the Personal Representative
     of the Estate of Christopher John Cornell      NOTICE OF FILING OF THE
10   a/k/a Chris Cornell,                           SOUNDGARDEN PARTIES’ MOTION TO
                                                    CONSOLIDATE ACTIONS PURSUANT
11                        Plaintiffs,               TO F.R.C.P. 42(a) AND LOCAL RULE
                                                    42(a)
12   v.
                                                    NOTED ON MOTION CALENDAR:
13   SOUNDGARDEN, a purported                       April 9, 2021
     Washington General Partnership, KIM A.
14   THAYIL, MATT D. CAMERON,
     HUNTER BENEDICT SHEPHERD,
15   SOUNDGARDEN RECORDINGS, LLC,                   Existing Action:
     a Delaware limited liability company,          Case No. 2:20-cv-01218−RSL−MLP
16   STAGE MUTHA FAKIR, INC., a
     Washington corporation, and SG
17   PRODUCTIONS, INC., a Washington
     corporation, LOUD LOVE MUSIC, an
18   entity of unknown origin,
19                         Defendants.
20

21

22

23

24

25

26

      NOTICE OF FILING OF MOTION TO CONSOLIDATE (No. 2:21-cv-
      00192−RSL-MLP) –1
            Case 2:21-cv-00192-RSL-MLP Document 21 Filed 03/25/21 Page 2 of 3




 1          Pursuant to Local Rule 42(b), Defendants Soundgarden, a Washington general partnership,
 2   Kim A. Thayil, Matt D. Cameron, Hunter Benedict Shepherd, Soundgarden Recordings, LLC, a
 3   Delaware limited liability company, Stage Mutha Fakir, Inc., a Washington corporation, SG
 4   Productions, Inc., a Washington corporation, and Loud Love Music, a dba of Soundgarden
 5   (collectively “Defendants”) hereby provide notice of the filing of a Motion to Consolidate Actions
 6   Pursuant to F.R.C.P 42(a) and Local Rule 42(A) (“Motion”), in the action Vicky Cornell v.
 7   Soundgarden et al, Case No. 2:20-cv-01218-RSL-MLP (“Existing Action”). The Motion seeks to
 8   consolidate for pre-trial discovery only this action with the Existing Action.
 9

10   Date: March 25, 2021                                Respectfully submitted,
11
                                                         By: s/ Paul H. Beattie
12                                                           Paul H. Beattie, WSBA # 30277
                                                             Gravis Law
13                                                           7920 SE Stellar Way
                                                             Snoqualmie, WA 98065
14                                                           Telephone: 206.696.9095
                                                             Email: pbeattie@gravislaw.com
15
                                                              Gabriel G. Gregg (pro hac vice to be
16                                                            submitted)
                                                              Rimon PC
17                                                            800 Oak Grove Ave, Suite 250
                                                              Menlo Park, CA 94025
18                                                            Telephone: 408.669.5354
                                                              Email: gabriel.gregg@rimonlaw.com
19                                                            Email: Matthew.Poppe@rimonlaw.com

20                                                            Attorneys for SOUNDGARDEN, KIM A.
                                                              THAYIL, MATT D. CAMERON,
21                                                            HUNTER BENEDICT SHEPHERD,
                                                              SOUNDGARDEN RECORDINGS, LLC,
22                                                            STAGE MUTHA FAKIR, INC., SG
                                                              PRODUCTIONS, INC., and LOUD
23                                                            LOVE MUSIC

24

25

26

      NOTICE OF FILING OF MOTION TO CONSOLIDATE (No. 2:21-cv-
      00192−RSL-MLP) –2
            Case 2:21-cv-00192-RSL-MLP Document 21 Filed 03/25/21 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE
 2
            I hereby certify that I electronically filed the foregoing with the Clerk of the Court using
 3
     the CM/ECF system, which will send electronic notification of such filing to all CM/ECF
 4

 5   participants.

 6
     Date: March 25, 2021
 7

 8                                                       By: s/ Gabriel G. Gregg
                                                             Gabriel G. Gregg, Pro Hac Vice Admitted
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      NOTICE OF FILING OF MOTION TO CONSOLIDATE (No. 2:21-cv-
      00192−RSL-MLP) –3
